              Case
              Case 7:18-cr-00614-KMK
                   7:18-cr-00614-KMK Document
                                     Document 57
                                              58 Filed
                                                 Filed 11/20/19
                                                       11/21/19 Page
                                                                Page 11 of
                                                                        of 11


                                                 •• "'   .. 'II "
                                                            ii      ~
                                                 .       • t ' t •
MEISTER SEELIG & FEIN LLP                        a • ~ -.   i.   I ~·
125 Park Avenue, 7th Floor
New York, NY 10017                                                                    Ilana Haramati
Telephone (212) 655-3500                                                                    OJ Counsel
Facsimile (212) 655-3535                                                          Direct (646) 860-3130
                                                                                    Fax (212) 655-3535
                                                                                          ih@msflaw.com



                                          November 20, 2019
 ViaECF
 Hon. Kenneth M. Karas
 United States District Court Judge
 United States Courthouse
 300 Quarropas St.
 Courtroom 521
 White Plains, New York 10601

                  Re:    United States v. Aron Melber, et al., No. 18 Cr. 614 (KMK)
 Dear Judge Karas:
         We represent defendant Aron Melber in the above-referenced matter. We write to request
 that the Court briefly adjourn the motion schedule to accommodate ongoing plea discussions, as
 follows:

        -
        -
        -
            December 12, 2019 - Filing of Motions,
            January 13, 2020-Filing of Oppositions, and
            January 21 , 2020-Filing of Replies.                                                     ()
 We have discussed this request with the government (AUSA Vladislav Vainberg), as well as
 counsel for Mr. Melber's co-defendants who join this request.

                                            Respectfully Submitted,

                                             /s/ Ilana Haramati
                                             Ilana Haramati
                                             Meister Seelig & Fein LLP
                                             125 Park A venue
                                             New York, New York 10017
                                             (212) 655-3500
                                             ih@msf-law.com

  cc:       Counsel of Record (via ECF)
